ChbistiaNsof, J.
(concurring specially). In this state the legislature has spoken as follows as regards the compounding of crimes and the compounding of prosecution:—
“Compounding crimes. Every person who, having knowledge of the actual commission of a crime or violation of statute, takes any money or property of another or any gratuity or reward, or any engagement or promise therefor, upon any agreement or understanding, express or implied, to compound or conceal such crime or violation of statute, *368or to abstain from any prosecution therefor, or to withhold any evidence thereof, is punishable, etc.” Comp. Laws, 1913, § 9401.
“Compounding prosecution. Every person who takes any money or property of another or any gratuity or reward, or any engagement or promise therefor, upon any agreement or understanding, express or implied, to compound, discontinue or delay any prosecution then pending for any crime or violation of statute, or to withhold any evidence in aid thereof, is guilty of a misdemeanor.” Comp. Laws, 1913, § 9402.
In this case there is no contention that a prosecution had been commenced. In other words, there is no contention that a prosecution was compounded; but the contention is that a felony was compounded and that the notes in suit are void because they were given upon an agreement to compound a felony. The statute relating to the compounding of crimes by its express terms applies only to a person “who having knowledge of the actual commission of crime or violation of statute, takes any money or property of another, or any gratuity or reward, or any engagement or promise therefor, upon any agreement or understanding, express or implied, to compound, discontinue, or delay any prosecution then pending for any crime or violation of statute or to withhold any evidence in aid thereof.” Manifestly, a transaction is not within the inhibition of this statute unless it is shown that’ a crime has actually been committed. It will be noted that the statute draws a clear distinction between the compounding of a crime and the compounding of a prosecution. The statute defining the compounding of crimes makes knowledge of the actual commission of crime an essential ingredient of the offense defined. This is not true, however, of the statute relating to compounding a prosecution. That statute is violated by any person who commits any of the proscribed acts with respect to a pending criminal prosecution, without regard to whether a crime has or has not, in fact, been committed. The reason for the distinction drawn between the two classes of cases is generally recognized in civil as well as in criminal cases. Corpus Juris (13 C. J. pp. 453 — 454) in dealing with this subject says:
“To render an agreement illegal as an agreement to compound a crime, it is essential that there shall be an agreement not to prosecute, although the agreement may be either express or implied. The law does not prevent one whose property has been stolen or whose rights *369have been interfered with through the commission of a crime to compromise with the wrongdoer, if it is not agreed either expressly or impliedly that the prosecution for the offense shall be suppressed or stayed. Illustrations of this rule are agreements by which security is given for the value of property stolen or embezzled. Even a promise not to prosecute is not illegal, where it is made, not for the sake of gain but from motives of kindness and compassion or on account of relationship. And mere threats to prosecute, while they may amount to duress or undue influence, so as to render a promise voidable, will not avoid an agreement made by a defaulter for the purpose of making reparation to the person injured by his misdoing, if there is no agreement not to prosecute.
“In this connection a distinction is made between a criminal prosecution actually pending and a charge or suspicion of crime where no criminal proceedings have yet been commenced. If a criminal prosecution is in fact pending at the time, either by the finding of an indictment or otherwise, then the public interest in the prosecution of the actual pending charge is of such a nature as to avoid any security for a debt given on an agreement for the stifling of the pending prosecution, even though the debt thus secured was due. But where no criminal proceedings are pending, the actual commission of the crime alleged to have been compounded is one of the facts at issue in the case, and necessary to be alleged and satisfactorily proved in order to make out the defense of illegality. The reason is that if no criminal charge is actually pending for trial or prosecution, the public interest is, not that there should bo a charge in any event, but only in case a crime has been actually committed; and proof, therefore, that the crime has been committed lies at the basis of the charge of illegality. This distinction, however, is not observed in all of the cases, and the broad general rule has been stated that a contract cannot be void as compounding a felony, where no felony has in fact been committed.” 13 O. J. pp. 453, 454.
In this case the answer did not allege nor did the proof show that any crime had been committed. The answer merely alleged, and the evidence adduced merely tended to show, that the plaintiff claimed that a crime had been committed. Hence, the verdict returned in this case has no support either in the pleadings or in the evidence.